                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA


UNITED STATES OF AMERICA                           )
                                                   )      Case No. 1:19-cr-106
v.                                                 )
                                                   )      Judge Collier
THOMAS LENNON                                      )

                                          ORDER

        Magistrate Judge Susan K. Lee filed a report and recommendation recommending the

 Court: (1) grant Defendant’s motion to withdraw his not guilty plea to Count One and Count Six

 of the nine-count Indictment; (2) accept Defendant’s plea of guilty to Count One and Count Six

 of the Indictment; (3) adjudicate Defendant guilty of the charges set forth in Count One and

 Count Six of the Indictment; (4) defer a decision on whether to accept the amended plea

 agreement until sentencing; and (5) find Defendant shall remain in custody until sentencing in

 this matter.   (Doc. 62.)      Neither party filed a timely objection to the report and

 recommendation. After reviewing the record, the Court agrees with the Magistrate Judge’s

 report and recommendation. Accordingly, the Court ACCEPTS and ADOPTS the Magistrate

 Judge’s report and recommendation (Doc. 62) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS

 as follows:

       (1) Defendant’s motion to withdraw his not guilty plea to Count One and Count Six of the

           Indictment is GRANTED;

       (2) Defendant’s plea of guilty to Count One and Count Six of the Indictment is

           ACCEPTED;

       (3) Defendant is hereby ADJUDGED guilty of the charges set forth in Count One and

           Count Six of the Indictment;
(4) A decision on whether to accept the amended plea agreement is DEFERRED until

   sentencing; and

(5) Defendant SHALL REMAIN in custody until sentencing in this matter, which is

   scheduled to take place on April 22, 2020, at 2:00 p.m. before the undersigned.



SO ORDERED.

ENTER:


                                           /s/
                                           CURTIS L. COLLIER
                                           UNITED STATES DISTRICT JUDGE




                                       2
